DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species A (claims 1, 2, and 5-22), drawn to a continuous glucose monitoring system and a method of continuous glucose monitoring with a first and second electronic circuitry disposed in a wearable portion, in the reply filed on 04/22/2022 is acknowledged.
Status of Claims
Claim(s) 1, 2, and 5-22 is/are hereby under examination. 
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 May 2020, 05 June 2020, 29 September 2020, 14 January 2021, 23 March 2021, and 15 September 2021 are being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a periodic excitation signal generator”, recited in claim 1, line 7, and claim 12, line 3;
The limitation above is being interpreted as follows:
“a potentiostat … a periodic voltage signal … with or without a DC offset”, or equivalents thereof, as described in para. [0039-0040] of the disclosure filed on 02/20/2020. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-16, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (“Discrimination of Glucose from Its Interferences Using an Amperometric Sensor …”), hereinafter referred to as Nakata, in view of Rikiya Shiwaku (Pub. No. US 2019/0008426), hereinafter referred to Shiwaku.
The claims are generally directed towards a continuous glucose monitoring (CGM) system and method comprising: a CGM sensor configured for insertion into a region of interstitial fluid in a user; first electronic circuitry configured to couple to the CGM sensor and configured to be removably attached to an external surface of the user, wherein the first electronic circuitry includes a periodic excitation signal generator configured to couple to the CGM sensor, a current sensor configured to couple to the CGM sensor, and a sampling circuit configured to couple to the current sensor, the sampling circuit configured to output sampled time-domain data; and second electronic circuitry coupled to the first electronic circuitry, wherein the second electronic circuitry is configured to extract a predetermined number of harmonics from the sampled time-domain data, generate a set of harmonic relationships based on the extracted harmonics, and determine a glucose level based on the set of harmonic relationships.
Regarding Claim 1, Nakata discloses a continuous glucose monitoring (CGM) system (Abstract, “sensing system … determine the concentrations of … glucose”), comprising: 
first electronic circuitry configured to couple to the CGM sensor (Scheme 1, pg. 4304, right col., Experimental section, “a potentiostat connected to a waveform generator and applied to an amperometric sensor”), wherein the first electronic circuitry includes a periodic excitation signal generator (Scheme 1, pg. 4304, right col., Experimental section, “a potentiostat connected to a waveform generator …” and Scheme 1, “cosine wave of potential”) configured to couple to the CGM sensor (pg. 4304, right col., Experimental section, “… applied to an amperometric sensor”), a current sensor configured to couple to the CGM sensor (Scheme 1, “the output current is recorded”, and pg. 4304, right col., Experimental section, “the input sinusoidal potential and the output current …”), and a sampling circuit configured to couple to the current sensor, the sampling circuit configured to output sampled time-domain data (Scheme 1, “the output current is recorded … the time trace of the current …”, and pg. 4304, right col., Experimental section, “the output current were stored in a computer, and the time trace of the current …”); and 
second electronic circuitry coupled to the first electronic circuitry (Scheme 1), wherein the second electronic circuitry is configured to extract a predetermined number of harmonics from the sampled time-domain data (Scheme 1, “the time trace of the current is Fourier transformed to the frequency domain … higher harmonics on a nonlinear system appear with the application of sinusoidal potential with a single frequency …”, pg. 4304 - 4305, Experimental section), generate a set of harmonic relationships based on the extracted harmonics (Fig. 2, “relative amplitudes of the higher harmonics in FFT of the output current for glucose …”, pg. 4305, right col., “the relative amplitudes of the higher harmonics in FFT of the output current were examined …”), and determine a glucose level based on the set of harmonic relationships (pg. 4305, “these results indicate that it is possible to determine the concentration of glucose in a test solution on the basis of the information found in the higher harmonics of the sensor response … R2 for glucose decreased with an increase in concentration …”).
However, Nakata does not explicitly disclose a CGM sensor configured for insertion into a region of interstitial fluid in a user and the CGM sensor is configured to be removably attached to an external surface of the user.
Shiwaku teaches of a measuring apparatus to determine a concentration of a specific substance (Abstract, and para. [0028]). Shiwaku further teaches the of a continuous glucose monitor configured to measure glucose in the interstitial fluid (Fig. 1, element 10, “sensor” and para. [0031]). Shiwaku further teaches the sensor is configured to be removable attached to the user (para. [0028] and [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amperometric sensor disclosed by Nakata to explicitly use a continuous glucose monitor to measure glucose in the interstitial fluid and to be attached to an external surface of the user. Shiwaku teaches a continuous glucose monitor attached to a user allows for measuring of a glucose concentration over a long period of time and allows for more frequent measurements (para. [0031]). Further, Nakata suggests using an amperometric glucose sensor (pg. 4304, left col.). Therefore, one of ordinary skill in the art would have recognized the benefit of using a continuous glucose monitor to yield the predictable results of determining a glucose level based on harmonic relationships.
Regarding Claim 2, modified Nakata discloses the CGM system of claim 1.
However, modified Nakata does not explicitly disclose wherein the first electronic circuitry and the second electronic circuitry are disposed in a wearable portion of the CGM system.
Shiwaku further teaches the wearable portion includes a sensor unit, a measuring unit, a control unit, and a storage unit, and can include the receiving apparatus (Fig. 2, and para. [0029] and [0032]). Shiwaku further teaches the wearable portion determines a response voltage value (para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first electronic circuitry and the second electronic circuitry disclosed by modified Nakata to explicitly disclose they are disposed in the wearable portion of the CGM. Shiwaku teaches that detection and calculation circuitry can be configured integrally (para. [0029]). One of ordinary skill would have recognized that having first and second electronic circuitry disposed in the wearable portion would allow for a simpler device with less external pieces.
Regarding Claim 5, modified Nakata discloses the CGM system of claim 1, wherein the current sensor is configured to provide a voltage signal, and the sampling circuit is further configured to sample the voltage signal of the current sensor at a sampling rate greater than a fundamental frequency of a periodic excitation signal output by the periodic excitation signal generator by a factor between 50 and 400 (pg. 4304, “sinusoidal potential (f=0.08 Hz) …”, pg. 4305, left col., “the sample number was 2048, were analyzed by the FFT … the linear sweep potential of a small sinusoidal signal … frequency 10 Hz - 1 kHz …”, the sampling rate is greater than the frequency of the excitation signal, and the sampling rate and the frequency can be modified and changed as design choices for the system).
Regarding Claim 6, modified Nakata discloses the CGM system of claim 1, wherein the sampled time-domain data is in a digital format (pg. 4304, Experimental section, “input sinusoidal potential and the output current were stored in a computer, and the time trace of the current …”, the time trace is stored in a computer, meaning it is digital).
Regarding Claim 7, modified Nakata discloses the CGM system of claim 1, wherein the second electronic circuitry is configured to extract a predetermined number of harmonics from the sampled time-domain data by transforming the sampled time-domain data to frequency-domain data (Scheme 1, pg. 4304, Experimental section, “the time trace of the current was then Fourier transformed to the frequency domain …”, pg. 4305, right col., “relative amplitudes of the higher harmonics in FFT of the output current were examined …”).  
Regarding Claim 8, modified Nakata discloses the CGM system of claim 1, wherein the second electronic circuitry includes Fast Fourier Transform circuitry (Scheme 1, “FFT”, and pg. 4304, Experimental section, “the time trace of the current was then Fourier transformed to the frequency domain …”).
Regarding Claim 9, modified Nakata discloses the CGM system of claim 1.
However, modified Nakata does not explicitly disclose the second electronic circuitry includes a processor, and a memory having instructions stored therein, coupled to the processor, wherein the instructions, when executed by the processor, cause the processor to: extract a predetermined number of harmonics from the sampled time-domain data.
Shiwaku further teaches the electronic circuitry can include a processor and a memory with a program stored to perform functions of the system (para. [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic circuitry and computer disclosed by modified Nakata to explicitly disclose a processor and a memory to perform the functions of generating a harmonics from the time-domain data. Nakata explicitly teaches a computer can perform the functions (pg. 4304, Experimental section), and Shiwaku teaches that a computer with a processor and a memory can have instructions stored to perform functions of the system (para. [0085]). One of ordinary skill would have recognized that using a processor and memory, as taught by Shiwaku, would improve the system of modified Nakata.
Regarding Claim 10, modified Nakata discloses the CGM system of claim 9, wherein the instructions, when executed by the processor, further cause the processor to: perform a transform operation including one or more of a Fourier transform, a Discrete Fourier Transform, a Fast Fourier Transform, and a Goertzel Transform (Scheme 1, and pg. 4304, Experimental section, “output current were stored in a computer, and the time trace of the current was then Fourier transformed …”).
Regarding Claim 11, modified Nakata discloses the CGM system of claim 1 wherein the first electronic circuitry is configured to employ the periodic excitation signal generator to produce a periodic voltage signal having a frequency selected based at least in part on an approximate glucose level of the interstitial fluid (Scheme 1, pg. 4304, Experimental section, “sinusoidal potential (f = 0.08 Hz) …”, pg. 4305, right col., “fundamental harmonic (frequency 0.08 Hz) … possible to distinguish among glucose and the other substances …”, the frequency is chosen to determine a glucose level).
Regarding Claim 12, Nakata discloses a method of continuous glucose monitoring (CGM) (Abstract, “sensing system … determine the concentrations of … glucose”), comprising: 
generating, by a periodic excitation signal generator, a periodic excitation signal having an amplitude and a fundamental frequency (Scheme 1, pg. 4304, right col., Experimental section, “a potentiostat connected to a waveform generator …” and Scheme 1, “cosine wave of potential, the sinusoidal potential (0.06 + 0.2cos2πft, f=0.08 Hz)”); 
applying the periodic excitation signal to an electrode (pg. 4304, right col., Experimental section, “… applied to an amperometric sensor”); 
sensing, by a current sensor circuit, a current to produce a measured current signal (Scheme 1, “the output current is recorded”, and pg. 4304, right col., Experimental section, “the input sinusoidal potential and the output current …”); 
sampling, by a sampling circuit, the measured current signal at a sampling rate, for a period of time, at a bit resolution, to produce a set of time-domain sample data (Scheme 1, “the output current is recorded … the time trace of the current …”, and pg. 4304, right col., Experimental section, “the output current were stored in a computer, and the time trace of the current …”); 
transforming the set of time-domain sample data to a set of frequency-domain data, wherein the set of frequency-domain data includes at least a strength of each one of a predetermined number of harmonics of the fundamental frequency (Scheme 1, “the time trace of the current is Fourier transformed to the frequency domain … higher harmonics on a nonlinear system appear with the application of sinusoidal potential with a single frequency …”, pg. 4304 - 4305, Experimental section); 
generating a set of harmonic relationships based on a strength of each of the predetermined number of harmonics (Fig. 2, “relative amplitudes of the higher harmonics in FFT of the output current for glucose …”, pg. 4305, right col., “the relative amplitudes of the higher harmonics in FFT of the output current were examined …”); and 
determining a glucose level based on the set of harmonic relationships (pg. 4305, “these results indicate that it is possible to determine the concentration of glucose in a test solution on the basis of the information found in the higher harmonics of the sensor response … R2 for glucose decreased with an increase in concentration …”).
However, Nakata does not explicitly disclose the method uses a continuous glucose monitoring sensor. 
Shiwaku teaches of a method for determining a concentration of a specific substance (Abstract, and para. [0028]). Shiwaku further teaches the of a continuous glucose monitor configured to measure glucose in the interstitial fluid (Fig. 1, element 10, “sensor” and para. [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Nakata to explicitly use a continuous glucose monitoring device to measure a glucose level. Shiwaku teaches a continuous glucose monitor attached to a user allows for measuring of a glucose concentration over a long period of time and allows for more frequent measurements (para. [0031]). Further, Nakata suggests using an amperometric glucose sensor (pg. 4304, left col.). Therefore, one of ordinary skill in the art would have recognized the benefit of using a continuous glucose monitor to yield the predictable results of determining a glucose level based on harmonic relationships.
Regarding Claim 13, modified Nakata discloses the method of claim 12, wherein applying the excitation signal comprises: applying the periodic excitation signal by a potentiostat (pg. 4304, Experimental section, “a sinusoidal potential was generated by a potentiostat …”).
Regarding Claim 14, modified Nakata discloses the method of claim 12, wherein the periodic excitation signal is sinusoidal (pg. 4304, Experimental section, “a sinusoidal potential …”, Scheme 1).
Regarding Claim 15, modified Nakata discloses the method of claim 12.
Modified Nakata does not explicitly disclose wherein the periodic excitation signal is triangular.
However, it would have been an obvious matter of design choice to use a triangular excitation signal instead of a sinusoidal excitation signal, since the applicant has not disclosed that using a triangular signal instead of a sinusoidal signal solves any stated problem. A person with ordinary skill in the art would find it obvious to use a triangular signal instead of a sinusoidal signal, which would yield the same results of producing a current signal to determine a glucose concentration.
Regarding Claim 16, modified Nakata discloses the method of claim 12, wherein the fundamental frequency is between 0.1 Hz and 10 Hz (pg. 4305, left col., “the linear sweep potential of a small sinusoidal signal … frequency 10 Hz-1 kHz … the application of a sinusoidal potential … a lower frequency (0.08 Hz) …”, therefore, a frequency can be selected between a range. Further, the frequency selection can be selected based on design choices of the system).
Regarding Claim 18, modified Nakata discloses the method of claim 12, wherein the frequency-domain data further includes a phase angle of each one of a predetermined number of harmonics of the fundamental frequency (Scheme 1, “the time trace of the current is Fourier transformed to the frequency domain …”, and real part and imaginary part of the FFT include a phase angle for each harmonic).
Regarding Claim 21, modified Nakata discloses the method of claim 12, wherein transforming the set of time-domain sample data to a set of frequency-domain data comprises: performing a transform operation including one or more of a Fourier transform, a Discrete Fourier Transform, a Fast Fourier Transform, and a Goertzel Transform (Scheme 1, and pg. 4304, Experimental section, “output current were stored in a computer, and the time trace of the current was then Fourier transformed …”).
Regarding Claim 22, modified Nakata discloses the method of claim 12 wherein generating the periodic excitation signal includes producing the periodic excitation signal having a frequency selected based at least in part on an approximate glucose level of the interstitial fluid (Scheme 1, pg. 4304, Experimental section, “sinusoidal potential (f = 0.08 Hz) …”, pg. 4305, right col., “fundamental harmonic (frequency 0.08 Hz) … possible to distinguish among glucose and the other substances …”, the frequency is chosen to determine a glucose level).
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (“Discrimination of Glucose from Its Interferences Using an Amperometric Sensor …”), hereinafter referred to as Nakata, in view of Rikiya Shiwaku (Pub. No. US 2019/0008426), hereinafter referred to Shiwaku, as applied to claim 12 above, and further in view of Vanslyke et al. (Pub. No. US 2015/0351673), hereinafter referred to as Vanslyke.
Regarding Claim 17, modified Nakata discloses the method of claim 12.
However, modified Nakata does not explicitly disclose wherein the sampling rate is between 10 samples per second and 1000 samples per second.
Vanslyke teaches of a method of determining a blood glucose level of a user based on a sensed signal from a continuous glucose monitor (para. [0005]). Vanslyke further teaches the sampling rate can be adjusted to be faster or slower depending on a condition of the user (para. [0357]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sampling rate disclosed by modified Nakata to explicitly use a sampling rate between 10 samples per second and 1000 samples per second. Vanslyke teaches that sampling rates can be adjusted depending on the amount of noise being detected (para. [0356-0358]). Further, one of ordinary skill in the art would recognize that adjusting sampling rate of a system would be routine experimentation depending on system settings, yielding predictable results.
Regarding Claim 19, modified Nakata discloses the method of claim 12.
However, modified Nakata does not explicitly disclose wherein sensing comprises: passing the current from the CGM sensor through a resistor having a precision of in a range of 0.1% to 1%.
Vanslyke teaches of a method of determining a blood glucose level of a user based on a sensed signal from a continuous glucose monitor (para. [0005]). Vanslyke further teaches the potentiostat includes a resistor to translate a current into a voltage (Fig. 2, and para. [0159]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CGM sensor disclosed by modified Nakata to explicitly include a resistor. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a resistor with a precision range of 0.1% to 1%. Vanslyke teaches that a resistance is able to convert a current value indicative of the analyte concentration into a voltage, to be further processing in a processing module (para. [0159-0160]). One of ordinary skill in the art would have recognized that by using a resistor with a low precision range, the accuracy of the resulting voltage would increase, leading to more accurate glucose measurements detected through the processing.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (“Discrimination of Glucose from Its Interferences Using an Amperometric Sensor …”), hereinafter referred to as Nakata, in view of Rikiya Shiwaku (Pub. No. US 2019/0008426), hereinafter referred to Shiwaku, as applied to claim 12 above, and further in view of Boric-Lubecke et al. (Pub. No. US 2008/0077015), hereinafter referred to as Boric-Lubecke.
Regarding Claim 20, modified Nakata discloses the method of claim 12.
However, modified Nakata does not explicitly disclose wherein transforming the set of time-domain sample data to a set of frequency-domain data comprises: performing a Goertzel transform operation.
Boric-Lubecke teaches of determining a power of a received signal to transform time-domain data into frequency domain data (para. [0257]). Boric-Lubecke further teaches that a Goertzel algorithm can be used instead of a classical FFT (para. [0257]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FFT disclosed by modified Nakata to explicitly use a Goertzel transform operation. Boric-Lubecke teaches that the processing speed can be increased with the use of a Goertzel algorithm instead of a classical FFT (para. [0257]). One of ordinary skill in the art would further recognize the benefit of using a Goertzel algorithm to increase the speed while yielding the predictable results of transforming data to a frequency domain. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9-10, 12, 16-17, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 12, 17, and 23-26 of copending Application No. US 2020/0268323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application both recite a system and a method of determining an analyte concentration in a fluid using harmonic relationships.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/796,920
Reference Application: 16/796,906
1. A continuous glucose monitoring (CGM) system, comprising: 

a CGM sensor configured for insertion into a region of interstitial fluid in a user; first electronic circuitry configured to couple to the CGM sensor and configured to be removably attached to an external surface of the user, wherein the first electronic circuitry includes a periodic excitation signal generator configured to couple to the CGM sensor, 

a current sensor configured to couple to the CGM sensor, and a sampling circuit configured to couple to the current sensor, the sampling circuit configured to output sampled time-domain data; and 

second electronic circuitry coupled to the first electronic circuitry, 

wherein the second electronic circuitry is configured to extract a predetermined number of harmonics from the sampled time-domain data, 

generate a set of harmonic relationships based on the extracted harmonics, and 

determine a glucose level based on the set of harmonic relationships.
23. A continuous analyte monitoring (CAM) system, comprising: 

a first circuit configured to apply a periodic excitation signal to an analyte-containing fluid; 

a second circuit configured to generate a current measurement signal, the current measurement signal having a 56ADC 170005-01 magnitude indicative of a current in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

a third circuit configured to sample the current measurement signal, and further configured to produce digitized time-domain sample data; and 

a processor coupled to a memory, the memory having a harmonic relationship database stored therein, and further having instructions stored therein that, when executed by the processor, cause the processor to: 

extract a plurality of harmonic signals from the digitized time-domain sample data; 

calculate a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 

access the harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determine, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of the analyte concentration in the analyte-containing fluid.
2. The CGM system of claim 1, wherein the first electronic circuitry and the second electronic circuitry are disposed in a wearable portion of the CGM system.  
24. The CAM system of claim 23, wherein the first circuit, the second circuit, and the third circuit, are disposed in a wearable device.
9. The CGM system of claim 1, wherein the second electronic circuitry includes a processor, and a memory having instructions stored therein, coupled to the processor, wherein the instructions, when executed by the processor, cause the processor to: extract a predetermined number of harmonics from the sampled time-domain data.  
25. The CAM system of claim 24, wherein the processor, and the memory are disposed in the wearable device.
10. The CGM system of claim 9, wherein the instructions, when executed by the processor, further cause the processor to: perform a transform operation including one or more of a Fourier transform, a Discrete Fourier Transform, a Fast Fourier Transform, and a Goertzel Transform.
26. The CAM system of claim 23, wherein the instructions when executed by the processor further cause the processor to 57ADC 170005-01 transform the digitized time-domain sample data to frequency domain data.
12. A method of continuous glucose monitoring (CGM), comprising: 


generating, by a periodic excitation signal generator, a periodic excitation signal having an amplitude and a fundamental frequency; applying the periodic excitation signal to an electrode of a CGM sensor; 

sensing, by a current sensor circuit, a current through the CGM sensor to produce a measured current signal; 




sampling, by a sampling circuit, the measured current signal at a sampling rate, for a period of time, at a bit resolution, to produce a set of time-domain sample data; 

transforming the set of time-domain sample data to a set of frequency-domain data, wherein the set of frequency-domain data includes at least a strength of each one of a predetermined number of harmonics of the fundamental frequency; 





generating a set of harmonic relationships based on a strength of each of the predetermined number of harmonics; and 








determining a glucose level based on the set of harmonic relationships.
1. A method of electronically probing an oxidation-reduction reaction in an analyte-containing fluid, comprising: 

applying, by a first circuit, a periodic excitation signal to the analyte-containing fluid, wherein the periodic excitation signal has a fundamental frequency; 

generating, by a second circuit while the first circuit is applying the periodic excitation signal, a current measurement signal, wherein the current measurement signal has a magnitude indicative of a current produced by an oxidation-reduction reaction in the analyte-containing fluid, the magnitude dependent, at least in part, on an analyte concentration in the analyte-containing fluid; 

sampling, by a third circuit, the current measurement signal; 

providing, by the third circuit, digitized time-domain sample data representative of the current measurement signal; 

extracting a plurality of harmonic signals based, at least in part, on the digitized time-domain sample data, wherein the harmonic signals are harmonics of the fundamental frequency, and each harmonic signal has a corresponding strength; 

calculating a set of harmonic relationships based on at least a portion of the plurality of harmonic signals; 

accessing a harmonic relationship database, wherein the harmonic relationship database includes a plurality of sets of harmonic relationships, each set of harmonic relationships associated with a corresponding analyte concentration; and 

determining, based on the harmonic relationship database and the calculated set of harmonic relationships, a magnitude of an analyte concentration in the analyte-containing fluid.
12. transforming the set of time-domain sample data to a set of frequency-domain data, wherein the set of frequency-domain data includes at least a strength of each one of a predetermined number of harmonics of the fundamental frequency
2. The method of claim 1, wherein extracting the plurality of harmonic signals comprises: transforming the digitized time-domain sample data to digitized frequency-domain data.
17. The method of claim 12, wherein the sampling rate is between 10 samples per second and 1000 samples per second.
8. The method of claim 7, wherein the first sampling rate is in a range of 10 samples per second to 1000 samples per second.  
16. The method of claim 12, wherein the fundamental frequency is between 0.1 Hz and 10 Hz.
10. The method of claim 1, wherein the fundamental frequency of the periodic excitation signal is in a range of 0.1 Hz to 10 Hz.  
12. determining a glucose level based on the set of harmonic relationships.
12. The method of claim 1, wherein the analyte-containing fluid comprises glucose.
22. The method of claim 12 wherein generating the periodic excitation signal includes producing the periodic excitation signal having a frequency selected based at least in part on an approximate glucose level of the interstitial fluid.
17. The method of claim 1, further comprising: determining an approximate analyte concentration in the analyte-containing fluid; and selecting the fundamental frequency of the periodic excitation signal based at least in part on the determined approximate analyte concentration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791